DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/22/2020.
Claims 1, 4, 5, 11, 12-15, 21, 24, and 27 have been amended in this action.
Claims 7, 17, 22, and 25 have been canceled in this action.
Claims 2, 6, 8, 10, 12, 16, and 20 previously canceled.
Claims 1, 3-5, 9, 11, 13-15, 18, 19, 21, 23, 24, 26, and 27 are pending.
Claims 1, 3-5, 9, 11, 13-15, 18, 19, 21, 23, 24, 26, and 27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle St. James (Reg. No. 72,791) on 1/13/2021.

Amendment to the Claims:
	This listing of claims will replace all prior versions, and listing of claims in the application.

Listing of Claims:
1.    (Currently Amended) A computer-implemented method, comprising: 
receiving data including source code, wherein the source code is for a user interface program, and wherein the source code includes a plurality of Application Programming Interface (API) calls, wherein each of the plurality of API calls includes a plurality of API call components;
generating, using the source code, the user interface program, wherein the user interface program includes executable code, wherein generating the user interface program includes generating, using the plurality of API call components of the each of the plurality of API calls, tests that validate data call parameters of the plurality of API calls in the user interface program;
generating, using the data, a faux backend program, wherein generating the faux background program includes generating data having data types as specified by the plurality of API calls and storing the generated data in a database system, wherein the faux backend program includes an API service, wherein the API service receives an API call from the user interface program and retrieves requested data from the generated data stored in the database system; and
generating, using the data, a skeleton API file based on specifications of the plurality of API calls, the skeleton API file specifying syntax and semantics of the each of the plurality of API calls utilized by the user interface program, wherein the user interface program, upon execution, is configured to access the generated data via the plurality of API calls.

2.    (Canceled)

3.    (Currently Amended) The computer-implemented method of claim 1, wherein of the each of the plurality of API call comprising:
a unique identifier call component; and
a data parameter call component corresponding to data returned by the each of the plurality of API call.

4.    (Currently Amended) The computer-implemented method of claim 3, wherein the plurality of API call components of the each of the plurality of API call further comprise a real-time update call parameter, a refresh time call parameter, one or more data call parameters corresponding to data provided to the call, or combinations thereof.

5.    (Currently Amended) The computer-implemented method of claim 4, wherein the one or more data call parameters comprise:
a data meaning component, 
a data format component, and
one or more of a permitted values component, a permitted range component, or an array offset component.

6. - 8.    (Canceled)

9.    (Original) The computer-implemented method of claim 1, further comprising:
receiving a production program having an API that complies with the skeleton API file; and
generating, by combining the user interface program with the production program, a production build.

10.    (Canceled)

11.    (Currently Amended) A non-transitory computer readable media comprising computer programming instructions that when executed cause a computer to perform:
receiving data including source code, wherein the source code is for a user interface program, and wherein the source code includes a plurality of Application Programming Interface (API) calls, wherein each of the plurality of API calls includes a plurality of API call components;
generating, using the source code, the user interface program, wherein the user interface program includes executable code, wherein generating the user interface program includes generating, using the plurality of API call components of the each of the plurality of API calls, tests that validate data call parameters of the plurality of API calls in the user interface program;
generating, using the data, a faux backend program, wherein generating the faux background program includes generating data having data types as specified by the plurality of API calls and storing the generated data in a database system, wherein the faux backend program includes an API service, wherein the API service receives an API call from the user interface program and retrieves requested data from the generated data stored in the database system; and
generating, using the data, a skeleton API file based on specifications of the plurality of API calls, the skeleton API file specifying syntax and semantics of each of the plurality of API calls utilized by the user interface program, wherein the user interface program, upon execution, is configured to access the generated data via the plurality of API calls.

12.    (Canceled)

13.    (Currently Amended) The non-transitory computer readable media of claim 11, wherein of the each of the plurality of API call comprising:
a unique identifier call component; and
a data parameter call component corresponding to data returned by the each of the plurality of API call.

14.    (Currently Amended) The non-transitory computer readable media of claim 13, wherein the plurality of API call components of the each of the plurality of API call further comprise a real-time update call parameter, a refresh time call 

15.    (Currently Amended) The non-transitory computer readable media of claim 14, wherein the one or more data call parameters comprise:
a data meaning component; 
a data format component: and
one or more of a permitted values component, a permitted range component or an array offset component.

16.  – 17.  (Canceled)

18.    (Previously Presented) The non-transitory computer readable media of claim 11, further comprising computer programming instructions that when executed cause the computer to perform:
generating, by combining the user interface program with the faux backend program, a test build.

19.    (Previously Presented) The non-transitory computer readable media of claim 11, further comprising computer programming instructions that when executed cause the computer to perform:
receiving a production program having an API that complies with the skeleton API file; and

a middleware program developed using the skeleton API file and having an API that complies with the skeleton API file; and
a backend program;
wherein the middleware program implements a plurality of API calls of the skeleton API file using one or more backend function calls of the backend program.

20.    (Canceled)

21.    (Currently Amended) The computer-implemented method of claim 1, wherein a compiler performs operations of receiving the source code, generating the user interface program and generating the skeleton API file.

22.    (Canceled) 

23.    (Previously Presented) The computer-implemented method of claim 1, wherein a specification of an API call includes information of a structure of the API call including a data type to be returned by the API call.

file.

25.    (Canceled) 

26.    (Previously Presented) The non-transitory computer readable media of claim 11, wherein a specification of an API call includes information of a structure of the API call including a data type to be returned by the API call.

27.    (Currently Amended) A system comprising:
one or more processors; and
non-transitory computer readable medium having logic stored thereon that, when executed by the one or more processors, causes performance of operations including:
receiving data including source code, wherein the source code is for a user interface program, and wherein the source code includes a plurality of Application Programming Interface (API) calls, wherein each of the plurality of API calls includes a plurality of API call components,
generating, using the source code, the user interface program, wherein the user interface program includes executable code, wherein generating the user interface program includes generating, using the plurality of API call components of the each of the plurality of API calls, tests that validate data call parameters of the plurality of API calls in the user interface program,
wherein the faux backend program includes an API service, wherein the API service receives an API from the user interface program and retrieves requested data from the generated data that is stored in the database system, and
generating, using the data, a skeleton API file based on specifications of the plurality of API calls, the skeleton API file specifying syntax and semantics of each of the plurality of API calls utilized by the user interface program, wherein the user interface program, upon execution, is configured to access the generated data via the plurality of API calls.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, generating, using the source code, the user interface program, wherein the user interface program includes executable code, wherein generating the user interface program includes generating, using the plurality of API call components of the each of the plurality of API calls, tests that validate data call parameters of the plurality of API calls in the user interface program; generating, using the data, a faux backend program, wherein generating the faux background program includes generating data having data types as specified by the plurality of API calls and storing the each of the plurality of API calls utilized by the user interface program as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 11, and 27.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1, 3-5, 9, 11, 13-15, 18, 19, 21, 23, 24, 26, and 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANNA C DENG/Primary Examiner, Art Unit 2191